Title: To Thomas Jefferson from John Smith, 2 February 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby 2. 07
                        
                        As I understood Mr Baldwin was not aprised of the complaints lodg’d against his Brother, I thought it
                            advisable this day to communicate to him the subject of them, as I have, though I knew it to be a matter of some delicacy.
                            In doing this I was cautious, & concived it to be a duty, that in like circumstances I should be glad to have done to
                            me; & under this impression he seem’d to recive it.
                        I have written for the information about the Spanish arms said to be lodg’d at Baton Rougé for Burr, & hope
                            you will receive it in a few weeks & when I return, the best authentication obtainable of it shall be sent you. S Smith
                            (Printer) told me that he wish’d me to state the information to him, I replied, that it was unimportant, and I think at
                            present it should not have publicity. 
                  Accept, Sir, the assurance of my perfect consideration & respect.
                        
                            John Smith
                            
                        
                    